Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 19, 2020

                                      No. 04-20-00487-CV

Joe GUILLEN, Carolyn Harris, Sidney Hipp, Wayne Holmes and Shenandoah Church of Christ,
                                      Appellants

                                                v.

                                     Gabriel RODRIGUEZ,
                                            Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CI10510
                        Honorable Angelica Jimenez, Judge Presiding

                                         ORDER
        The trial court clerk has filed a notification of late record, stating that appellants have
failed to pay or make arrangements to pay the fee for preparing the clerk’s record and that
appellants are not entitled to preparation of the clerk’s record without paying the fee.

       It is therefore ORDERED that appellants provide written proof to this court on or before
October 30, 2020, that either (1) the clerk’s fee has been paid or arrangements have been made
to pay the clerk’s fee; or (2) appellants are entitled to appeal without paying the clerk’s fee. If
appellants fail to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of
appeal if an appellant fails to comply with an order of this court).



                                                     _________________________________
                                                     Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court